DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 01/04/2021, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-11, 13, and 15-19 as being anticipated by Kawabe et al. (WO 2014/050417 A1), and the rejection under 35 U.S.C. 103 of claims 1-20 as being unpatentable over Hikime et al. (JP 2014/111549 A) in view of Thompson et al (US 2016/0359123 A1).
	Claims 1 and 5-13 have been amended.
	No claims have been added.
	Claim 4 has been cancelled.
	Claims 1-3 and 5-20 are pending in the application.
	
Response to Arguments
A second non-final Office Action has been issued for Applicant due to an oversight by the Office in the Non-final Action dated 10/06/2020 where Kawabe et al. (WO 2014/050417 A1) was used to reject claims 1, 3-5, 7-11, 13, and 15-16 using the compound below.

    PNG
    media_image1.png
    126
    127
    media_image1.png
    Greyscale

This compound does not meet the requirement that the sum of a1, a2, and a3 is 1 or greater and the rejection is withdrawn.
Applicant's arguments drawn towards unexpected results have been fully considered but they are not persuasive.
The limitations of claim 4 have been incorporated into claim 1, and the scope of b12 has been amended to recite that b12 is an integer of 1 to 10 and at least one of R12 is a cyano group.
With respect to Applicant’s argument of unexpected results, it is noted that the data is not commensurate in scope with the claimed invention. Applicant has only provided data from one trial of each compound from a single device structure with no statistical analysis over several trials of several device structures. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures. See MPEP 716.02(c)(1). With no statistical significance, there is no evidence that the data 
With respect to Applicant’s argument that a person having ordinary skill would not have been motivated to select one or the other ligand and produce a homoleptic variant based on the teachings of Thompson, Examiner disagrees. Hikime teaches a heteroleptic compound that comprises two distinct ligands, however, it would be within the skill of a person having ordinary skill in the art to produce a homoleptic variant of either of the two ligands without a burdensome amount of experimentation to determine which ligand conveyed the best properties as there are only two ligand structures to choose from. Furthermore, Hikime teaches the presence of the ortho substituents at R1m and R2m, which read on the claimed compound, are responsible for the improved stability of the compound (paragraph 0073, lines 3-6), and a person having ordinary skill in the art would be motivated to produce a homoleptic species with the ligand which reads on the claimed invention, rather than the ligand which does not have the ortho substituents.
For at least these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "claim 4" in the definitions of R11a, R11b, R12a, and R12b.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of continuing examination, this limitations “the same as R11 as defined in claim 4” and “the same as R12 as defined in claim 4” will be interpreted as “the same as R11 as defined in claim 1” and “the same as R12 as defined in claim 1” respectively.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al. (US 2019/0040314 A1, which claims priority to JP 2016/070043).
With respect to claim 1, Ito discloses an organometallic compound represented by Formula 2, CD-6, which is pictured below (page 9).

    PNG
    media_image2.png
    182
    311
    media_image2.png
    Greyscale

This compound meets the requirements of instant claim 1 when M is iridium, n is 3, X1 is nitrogen, X2 is carbon, CY1 is a C5 heterocyclic group (imidazole), CY2 is a C6 13 is a substituted C6 carbocyclic group (benzene), a1 and a2 are 0, a3 is 1, R1 and R2 are C3 alkyl groups (isopropyl), R3 is a cyano group, b1-3 are 1, R12 is a cyano group, b11 is 0, b12 is 1, and the compound does not comprise a fluoro group.
Ito is silent to the transition dipole moment of the compound. However, this is considered to be a property of the composition in Ito.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Ito reads on the claims. Support for this presumption comes from the use of like materials and like processes when the compound of Ito is used as phosphorescent metal complex in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be anticipated or obvious by Ito, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Ito was first provided.
With respect to claim 2, Ito teaches the organometallic compound of claim 1, as discussed above, and the horizontal orientation ratio of a transition dipole moment of the compound is a property of the compound.
With respect to claim 3, Ito teaches the organometallic compound of claim 1 and M is iridium, as discussed above.
With respect to claim 5, Ito teaches the organometallic compound of claim 1, and X1 is N and X2 is C, as discussed above.
With respect to claim 6, Ito teaches the organometallic compound of claim 1, as discussed above. A person having ordinary skill in the art would recognize that the neutral charge on the organometallic compound implies a coordinate bond between the nitrogen atom and the metal center and a covalent bond between the carbon atom and the metal center.
With respect to claim 7, Ito teaches the organometallic compound of claim 1 and CY1 is an imidazole group and CY2 is a benzene group, as discussed above.
With respect to claim 8, Ito teaches the organometallic compound of claim 1, and L13 is a benzene group, as discussed above.
With respect to claim 9, Ito teaches the organometallic compound of claim 1, and a1 and a2 are each 0, and a3 is 1, as discussed above.
With respect to claim 10, Ito teaches the organometallic compound of claim 1, and R1 and R2 are hydrogen atoms, and R3 is a cyano group, as discussed above.
With respect to claim 11, Ito teaches the organometallic compound of claim 1, and R1, R2, and R11 are hydrogen atoms, and R3 and R12 are cyano groups, as discussed above.
With respect to claim 12, Ito teaches the organometallic compound of claim 1, and *-(L11)a1-(R1)b1 and  (L12)a2-(R2)b2 are a C3 alkyl group, and (L13)a3-(R3)b3
With respect to claim 13, Ito teaches the organometallic compound of claim 1, and the compound meets the requirements of instant formula 2A when R12a and R12b are hydrogen atoms. All other characters are the same as discussed above in claim 1.
With respect to claim 15, Ito teaches the organometallic compound of claim 1, and the organometallic compound is found in the organic layer (“a luminescent thin film”, abstract) which is between a first electrode and a second electrode (paragraph 0141, line 4).
With respect to claim 16, Ito teaches the organic light emitting device of claim 15, and the emission layer (“luminescent thin film”, abstract), comprises the organometallic compound.
With respect to claims 18 and 19, Ito teaches the organic light emitting device of claim 16, and emission layer contains a host (abstract), and the host includes a carbazole group (paragraph 0131 and H-3 on page 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hakoi et al. (JP 2013/41990 A, using the attached translation for references).
With respect to claim 1, Hakoi discloses an organometallic compound represented by Formula 2, given in general formula (1) (page 4), which is pictured below.

    PNG
    media_image3.png
    257
    435
    media_image3.png
    Greyscale

In this formula, R2 and R4 are substituents and all other R groups are hydrogen atoms (paragraph 0017, lines 1-4), X2 is a nitrogen atom and all other X groups are carbon atoms (paragraph 0017, lines 6-7), M is iridium (paragraph 0017, line 8), n is 3 and m is 0 (paragraph 0017, lines 8-9). The substituent at R2 is a phenyl group, and R4 is a cyano group (paragraph 0039, lines 1-9).
These selections form the compound pictured below.

    PNG
    media_image4.png
    323
    399
    media_image4.png
    Greyscale

This compound meets the requirements of instant claim 1 when M is iridium, n is 3, X1 is nitrogen, X2 is carbon, CY1 is a C5 heterocyclic group (imidazole), CY2 is a C6 carbocyclic group (benzene), L13 is a C6 carbocyclic group (benzene), a1 and a2 are 0, a3 is 1, R1, R2, and R3 are hydrogen atoms, b1-3 are 1, R12
Hakoi includes each element claimed, with the only difference between the claimed invention and Hakoi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an orthometal complex which results in a device with improved lifetime and luminous efficiency (paragraph 0029), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Hakoi is silent to the transition dipole moment of the compound. However, this is considered to be a property of the composition of Hakoi.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Hakoi reads on the claims. Support for this presumption comes from the use of like materials and like processes when the compound of Hakoi is used as phosphorescent metal complex in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be met by Hakoi, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Hakoi was first provided.
With respect to claim 2, Hakoi teaches the organometallic compound of claim 1, and the horizontal orientation ratio of a transition dipole moment of the compound is a property of the composition, as discussed above.
With respect to claim 3, Hakoi teaches the organometallic compound of claim 1, and M is iridium, as discussed above.
With respect to claim 5, Hakoi teaches the organometallic compound of claim 1, and X1 is N and X2 is C, as discussed above.
With respect to claim 6, Hakoi teaches the organometallic compound of claim 1, and a person having ordinary skill in the art would recognize that the neutral charge on the metal complex of Hakoi implies a coordinate bond between the nitrogen atom and the center metal atom, and a covalent bond between the carbon atom, and the center metal atom.
With respect to claim 7, Hakoi teaches the organometallic compound of claim 1, and CY1 is an imidazole group, and CY2 is a benzene group, as discussed above.
With respect to claim 8, Hakoi teaches the organometallic compound of claim 1, and L13 is a benzene group, as discussed above.
With respect to claim 9, Hakoi teaches the organometallic compound of claim 1, and a1 and a2 are each 0, and a3 is 1, as discussed above.
With respect to claim 10, Hakoi teaches the organometallic compound of claim 1, and R1 to R3 and R11 are hydrogen atoms, and R12 is a cyano group, as discussed above.
With respect to claim 11, Hakoi teaches the organometallic compound of claim 1, and R1 to R3 and R11 are hydrogen atoms, and R12
With respect to claim 12, Hakoi teaches the organometallic compound of claim 1, and *-(L11)a1-(R1)b1 and  (L12)a2-(R2)b2 are hydrogen atoms, and (L13)a3-(R3)b3 is represented by formula 10-13.
With respect to claim 13, Hakoi teaches the organometallic compound of claim 1, and the compound meets the requirements of instant formula 2A when R12a and R12b are hydrogen atoms. All other characters are the same as discussed above in claim 1.
With respect to claim 15, Hakoi teaches the organometallic compound of claim 1, and a first electrode (anode), a second electrode (cathode), and an organic layer between the first and second electrode (paragraph 0099), and the organometallic complex is found in the organic layer (light emitting layer) (paragraph 0037, lines 5-7).
With respect to claim 16, Hakoi teaches the organic light emitting device of claim 15, and the emission layer comprises the organometallic compound, as discussed above.
With respect to claim 17, Hakoi teaches the organic light emitting device of claim 16, as discussed above.  Hakoi is silent to the horizontal orientation ratio of a transition dipole moment of the organometallic compound with respect to a plane of the emission layer is in a range of about 85 percent to about 100 percent. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Hakoi reads on the claims. Support for this presumption comes from the use of like materials and like processes when the organometallic compound of claim 1 is used as a dopant in the emissive layer of an electroluminescent device, which would result in the 
With respect to claim 18, Hakoi teaches the organic light emitting device of claim 16, and the emission layer comprises a host (paragraph 0104).
With respect to claim 19, Hakoi teaches the organic light emitting device of claim 18, and the host comprises at least a carbazole derivative (paragraph 0125, lines 1-3).
With respect to claim 20, Hakoi teaches the organic light emitting device of claim 18, and the host comprises a hole transport host and an electron transport host (paragraph 0126, lines 1-3).

Claims 1-3, and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hikime et al. (JP 2014/111549 A) in view of Thompson et al. (US 2016/0359123 A1).
With respect to claim 1, Hikime discloses an organometallic compound represented by Formula 2, compound 91, which is pictured below (page 45 of the untranslated document).

    PNG
    media_image5.png
    196
    670
    media_image5.png
    Greyscale

The ligand on the left meets the requirements of the instant claims when M is selected as iridium, X1 is nitrogen, X2 is carbon, CY1 is selected as a C5 heterocyclic group (imidazole), CY2 is selected as a C6 carbocyclic group (benzene) which is substituted with a cyano group at R12, R1 to R3 and R11 are hydrogen atoms, L11and L12 are a unsubstituted C6 carbocyclic group (benzene) (a1 and a2 are one), and L13 is a direct bond (a3 is zero), and the compound does not comprise a fluoro group.
However, Hikime does not teach a homoleptic version of a compound comprising the ligand on the left.
Thompson discloses an analogous invention drawn to metal complex emitters that are oriented with their transition dipole moment vectors oriented parallel to the device substrate. Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to produce a homoleptic version of the organometallic complex of Hikime as Thompson teaches that homoleptic emitters can produce orientation values capable of drastically improving device external quantum efficiency. 
Hikime in view of Thompson is silent to transition dipole moment of the compound being in a range of about 85% to 100%. However, this is considered to be a chemical property of the compound and the compound of Hikime in view of Thompson reads on the claims. As a compound is inseparable from its properties, a transition dipole moment of about 85% to 100% would flow naturally once the compound of Hikime is modified by the teachings of Thompson.
With respect to claim 2, Hikime in view of Thompson teach the organometallic compound of claim 1, and a horizontal orientation ratio of a transition dipole moment is in a range of about 85% to 100%. The claimed range of about 92% to about 100% falls within the range disclosed by the prior art, and the compound of claim 1 reads on the claim. See MPEP 2144.05 (I).
With respect to claim 3, Hikime in view of Thompson teach the organometallic compound of claim 1, and the metal is iridium and n is 3 to form a homoleptic compound, as discussed above.
With respect to claim 5, Hikime in view of Thompson teach the organometallic compound of claim 1, and X1 is N and X2 is C, as discussed above.
With respect to claim 6, Hikime in view of Thompson teach the organometallic compound of claim 1, as discussed above. Although Hikime in view of Thompson does not explicitly state the bond between the metal center and X1 (nitrogen) is a coordinate bond, and that the bond between the metal center and X2 (carbon), is a covalent bond, a person of ordinary skill would recognize that in order for the metal compound to bear a neutral charge, the bond between the metal center and the nitrogen atom must be 
With respect to claim 7, Hikime in view of Thompson teach the organometallic compound of claim 1, and CY1 is a C5 heterocyclic group (imidazole), and CY2 is a C6 carbocyclic group (benzene), as discussed above.
With respect to claim 8, Hikime in view of Thompson teach the organometallic compound of claim 1, and L11and L12 are a benzene group, and L13 is a direct bond (a3 is zero), as discussed above.
With respect to claim 9, Hikime in view of Thompson teach the organometallic compound of claim 1, and a1 and a2 are each independently 1, and a3 is 0, as discussed above.
With respect to claims 10 and 11, Hikime in view of Thompson teach the organometallic compound of claim 1, and R1 to R3 and R11 are hydrogen atoms, and R12 is a cyano group, as discussed above.
With respect to claim 12, Hikime in view of Thompson teach the organometallic compound of claim 1, and *-(L11)a1-(R1)b1 and *-(L12)a2-(R2)b2 are represented by formula 10-13, a benzene group, and *-(L13)a3-(R3)b3 is a hydrogen atom, as discussed above.
With respect to claim 13, Hikime in view of Thompson teach the organometallic compound of claim 1, and the compound is represented by Formula 2A for the same reasons discussed in claim 1 above, when R12a and R12b are hydrogen atoms.
With respect to claim 14, Hikime in view of Thompson teach the organometallic compound of claim 1, and the compound is identical to embodiment 1.
With respect to claims 15 and 16, Hikime in view of Thompson teach the organometallic compound of claim 1, and Hikime teaches a first electrode (a cathode), a second electrode (an anode), an organic layer disposed between the first and second electrode, wherein the organic layer comprises an emission layer (a light emitting layer) and the organometallic compound discussed above (paragraph 0052, lines 1-3).
With respect to claim 17, Hikime in view of Thompson teach the organic light-emitting device of claim 16, as discussed above. However, Hikime in view of Thompson do not teach the horizontal orientation ratio of a transition dipole moment of the organometallic compound with respect to a plane of the emission layer is in a range of about 85 percent to about 100 percent. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Hikime in view of Thompson reads on the claims and is identical to a preferred embodiment of the claimed invention. Support for this presumption comes from the use of like materials and like processes when the organometallic compound is used as a component in the emissive layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Hikime in view of Thompson, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V).
With respect to claims 18 and 19, Hikime in view of Thompson teach the organic light emitting device of claim 16, as discussed above. Hikime also teaches the emission layer may further comprise a host (paragraph 0189, lines 1-2), and that the host compound may comprise a carbazole derivative (paragraph 0190, lines 1-3).
With respect to claim 20, Hikime in view of Thompson teach the organic light-emitting device of claim 18, and a combination of hosts may be used, including a hole transport host and an electron transport host (paragraph 0191-0192, line 4)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otsu et al. (US 2013/0200340 A1) – teaches a heteroleptic version of the claimed compound
Asada et al (JP 2017/052709A) - See formula IR-16 on page 24

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, and 5-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15-16, and 19-21 of 
Specifically, note that in instant claim 14, embodiments 1, 3, 8, and 9 are identical to embodiments 1, 6, 8, and 2, respectfully, of the claimed invention of ‘867. Furthermore, while both applications claim chemical properties, such as the dipole moment of the instant application or the open fraction value of atom A of application ‘867, these properties are inherent to the identical chemical structures and are necessarily present and the applications overlap in this scope as well.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773